ACCEPTED
                                                                                                             05-14-00214-CR
                                                                                                  FIFTH COURT OF APPEALS
                                                                                                             DALLAS, TEXAS
                                                                                                       8/25/2015 10:05:33 PM
                                                                                                                  LISA MATZ
                                                                                                                      CLERK


                                  05-14- 00214-CR
                                                                                       FILED IN
ANTHONY T. SMITH                                § IN THE FIFTH5th
                                                                DISTRICT
                                                                  COURT OF APPEALS
                                                                   DALLAS, TEXAS
                                                §             8/25/2015 10:05:33 PM
vs                                              § COURT OF APPEALS   LISA, MATZ
                                                §                      Clerk
STATE OF TEXAS                                  § DALLAS, TEXAS


     MOTION FOR EXTENSION OF TIME TO FILE
      APPELLANT’S MOTION FOR REHEARING
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

Comes now, Anthony T. SMITH, appellant, and files this motion for an
extension of 16 days in which to file his Appellate Motion for Rehearing. In
support of this motion, Appellant would show the court the following:

                                        I.
      Appellant entered a plea of not guilty to one charge of aggravated
assault/ deadly weapon. A jury trial was held, the jury found him guilty. The
court assessed punishment at 10 years confinement.
      Timely appeal was made, and a motion for new trial was filed but no
hearing was held.
      This court filed an opinion on June 22, 201$.

                                     II.
      The submission date for Appellant’s Motion for Rehearing was August
10, 2015.

                                      CVI.
      This Motion is within the 1$ day extension of Rule 49.8.

                                     CVII.
      Appellant requests an extension of 16 days.

                                                 IV.

          Appellant’s Motion for Extension of Time to File Motion for Rehearing, page 1 of 2
      Appellant has filed one previous request for extension of time.

                                                 V.
       Appellant’s Motion is based upon the following facts: Appellant’s
counsel’s computer hard drive crashed prior to the August 10th deadline for
this submission and data on this appeal was unrecoverable for a period of more
than two weeks.

                                      VI.
      WHEREFORE, petitioner prays the court grant this motion and extend
the deadline for filing Appellant's Motion for Rehearing to August 26th,
2015.

                                                       Respectfully submitted,




                                                       William R. Barr
                                                       Attorney at Law
                                                       P.O.Box 595153
                                                       Dallas, Texas 75359-5153
                                                       (214) 417-4961
                                                       Bar Card No. 01802800


                                CERTIFICATE OF SERVICE

       I hereby certify to the Court that a true copy of the above MOTION FOR
EXTENSION OF TIME TO FILE APPELLANT'S MOTION FOR REHEARING was
served on the District Attorney of Dallas County by email service on this 25th day of
August, 2015.



                                                               William R. Barr



          Appellant’s Motion for Extension of Time to File Motion for Rehearing, page 2 of 2